Citation Nr: 1214653	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-16 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 16, 2000 for the grant of service connection for posttraumatic stress disorder (PTSD)

2.  Whether there was clear and unmistakable error (CUE) in an April 1990 rating decision, which denied service connection for PTSD.

3.  Entitlement to an increased rating for PTSD, rated as 30 percent disabling between December 1, 2002 and April 1, 2003 and 70 percent disabling from April 2, 2003 to August 4, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to August 1969 and from August 1973 to January 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied the Veteran's claim of CUE in an April 1990 rating decision.

In addition, the Veteran appeals from a January 2005 rating decision which assigned a temporary total evaluation for PTSD between October 19, 2002 and November 31, 2002 due to a hospitalization of over 21 days.  This rating decision then assigned a 30 percent rating from December 1, 2002 and a 70 percent rating beginning on April 2, 2003 for his PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a November 2009 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the Veteran's claim for an earlier effective date for the grant of service connection for PTSD as well as the claim for CUE in March 2010.

The issue of entitlement to an earlier effective date for the grant of service connection for PTSD as well as the claim of entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The April 1990 rating decision that denied service connection for PTSD did not contain an outcome determinative error.


CONCLUSION OF LAW

There was not clear and unmistakable error in the April 1990 rating decision that denied service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5109A(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(b), 3.304(f) (1999), 3.105(a) (2011). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The Court of Appeals for Veterans Claims (CVAC) has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  That claimant is instead collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  The VCAA is therefore not applicable to the Veteran's claim for CUE.

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the November 2009 hearing, the issue on appeal was identified.  The Veteran detailed what errors were present in the April 1990 rating decision and provided argument as to why the RO's actions amounted to CUE.  The Board therefore concludes that it has fulfilled its duties under Bryant.

The Board remanded the instant matter in March 2010 to allow the Veteran's VA treatment records dated between May 1990 and May 1991 to be obtained.  Such records are contained in the claims file.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

CUE in April 1990 Rating Decision

A rating decision becomes final if a veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. §§3.104(b), 3.105(a). 

If an earlier decision contained clear and unmistakable error, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k).

A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of clear and unmistakable error). 

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Russell, 3 Vet. App. at 313-14.  A determination that there was clear and unmistakable error must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  That is, the laws in effect at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not clear and unmistakable error to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed). 

A breach of the VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Such a breach creates only an incomplete rather than an incorrect record.  See Caffrey, 6 Vet. App. at 382. 

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

In an April 1990 rating decision, the RO denied service connection for PTSD as the record did not show a diagnosis of PTSD.  The text of the rating decision indicated that the Veteran's service treatment records and VA treatment records dated between February 1990 and March 1990 were considered.  It is undisputed that the Veteran did not appeal this April 1990 rating decision and this rating decision is final for purposes of analyzing his allegations of CUE. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a).

The Veteran, as the moving party, maintains that the RO committed CUE in the April 1990 rating decision by failing to consider the March 1990 diagnosis of PTSD prior to denying his claim on the basis of no diagnosis of PTSD.  He asserts that (1) the RO failed to apply or incorrectly applied the correct law regarding service connection in April 1990; and (2) had the correct law been applied, the result would have been manifestly different but for the error.  In other words, he maintains that the RO's error in the April 1990 rating decision undebatably changed the outcome of the effective date that was eventually assigned for the grant of service connection for PTSD.  The moving party seeks an effective date in March 1990 for the grant of service connection for PTSD.  The Board therefore finds that the arguments advanced by the Veteran allege CUE with the requisite specificity and will adjudicate the merits of his CUE claim.  See Simmons, 17 Vet. App. at 114.  

A veteran seeking service connection for PTSD, at the time of the April 1990 rating decision, must satisfy the initial burden of submitting a well-grounded claim by furnishing (1) medical evidence of a current disability, (2) medical or lay evidence of an in-service stressor, and (3) medical evidence of a nexus between service and the current PTSD disability.  38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 136-7 (1997).  Service connection for PTSD requires medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f) (1999) (Emphasis Added).  If there is a current, clear, and unequivocal diagnosis of record from a mental-health professional, it is presumed to have been made in accordance with the applicable diagnostic criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen, 10 Vet. App. at 140. 

The April 1990 rating decision considered the Veteran's VA treatment records dated between February 1990 and March 1990 as well as his service treatment records.  In February 1990, the Veteran sought evaluation at VA for possible PTSD and psychological testing was recommended to assess the initial impressions of rule-out schizotypical personality disorder and alcohol abuse.  A March 1990 Diagnostic Staffing and Treatment Planning Conference Summary ("Conference Summary") noted that the results of psychological testing were consistent with a diagnosis of an adjustment disorder; diagnoses of adjustment disorder with mixed emotional features (provisional) and rule-out PTSD were made.  A March 1990 neuropsychological evaluation also noted a diagnostic impression of an adjustment disorder with anxious mood and indicated that symptoms of PTSD were not found during the evaluation but that the Veteran believed it may be a problem for him.

Upon reviewing the April 1990 rating decision, there is no indication that either the correct facts were not before the reviewer or that the extant and relevant statutory and regulatory provisions were incorrectly applied.  The regulations at the time of the April 1990 rating decision required a clear diagnosis of PTSD; the March 1990 Conference Summary contained a diagnosis of rule-out PTSD, which is not a clear diagnosis.  38 C.F.R. § 3.304(f) (1999).  The April 1990 rating decision reflects a review of the claims file and the relevant evidence therein with application of the then-extant laws and regulations addressing service connection claims. 

In addition, the Veteran asserts during his November 2009 hearing testimony that a diagnosis of PTSD would have been rendered if VA had properly evaluated him in March 1990.  Such an argument suggests that VA did not properly fulfill its duty to assist him in developing his claim prior to issuing the April 1990 rating decision.  The CVAC has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision. Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey, supra.  Any failure in the RO's duty to assist the Veteran in developing his claim prior to the issuance of the April 1990 rating decision cannot constitute CUE.

The Board does not necessarily disagree that reasonable minds could have differed as to whether service connection for PTSD was warranted at the time of the April 1990 rating decision.  This, however, is not the applicable test for CUE.  Mere disagreement with a rating decision's evidentiary conclusions cannot amount to a valid CUE claim.  When reasonable minds can differ, it cannot be said there was an undebatable error, which is the kind of error required for a finding of CUE.  See Damrel, 6 Vet. App. at 245.

The Board therefore concludes that the April 1990 rating decision did not involve CUE.  The determination was supported by the evidence then of record and the applicable statutory and regulatory provisions existing at the time were correctly applied.  The appeal is accordingly denied. 


ORDER

The claim of CUE in the April 1990 rating decision, insofar as it denied the Veteran's claim for service connection for PTSD, is denied.


REMAND

Earlier Effective Date for PTSD

The Veteran has alleged that his PTSD symptoms rendered him incapable of filing a notice of disagreement (NOD) to the April 1990 rating decision.  The Board determined in its March 2010 remand that the issue of equitable tolling had been raised by the record.  The RO was instructed to obtain a VA opinion as to whether the Veteran's mental illness rendered him incapable of rational thought, deliberate decision, handling his own affairs or rendered him unable to function in society from the period between May 1990 and May 1991.

Such an opinion was obtained in May 2011.  The VA examiner opined that there was no data in the claims file indicative of psychotic or other processes (mania/hypomania) which would interfere with the capacity for rational thought or decision making between May 1990 and May 1991.  The examiner also stated that it was not possible to render a clinically sound opinion regarding the Veteran's functioning during that time as he was directly evaluated by this examiner.  However, the examiner did not specify whether a clinically sound opinion could be rendered with a contemporaneous examination of the Veteran or whether such an opinion could not be rendered under the current circumstances.  See, e.g. Jones v. Shinseki, 23 Vet. App. 382  (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies described above, the May 2011 VA opinion is unlikely to survive judicial scrutiny and this matter must be remanded to ensure compliance with the Board's previous remand directives. 

PTSD Increased Rating

A January 2005 rating decision assigned a temporary total evaluation for the Veteran's PTSD due to a hospitalization between October 19, 2002 and November 31, 2002.  A 30 percent rating was then assigned from December 1, 2002 and a 70 percent rating was assigned April 2, 2003.  In a July 2005 notice of disagreement (NOD), the Veteran detailed his objection to these assigned ratings as well as their effective dates.  A Statement of the Case addressing this appeal has not been issued.  The Board is required to remand these claims to allow a Statement of the Case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain an addendum to the May 2011 opinion, or afford the Veteran a VA psychiatric examination if necessary, by an appropriate examiner.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the examination and the examiner shall acknowledge such a review in the examination report.  The VA examiner is asked to provide an opinion as to the following:

(a) Is it at least as likely as not that the Veteran's mental illness rendered him incapable of rational thought or deliberate decision making during the period from May 21, 1990 to May 21, 1991?

(b)  Is it at least as likely as not that the Veteran's mental illness rendered him incapable of handling his own affairs or unable to function in society during the period from May 21, 1990 to May 21, 1991?

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

3.  If the claim for an earlier effective date for the grant of PTSD on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

4.  The RO/AMC should again consider the claim for an increased rating for PTSD.  If the claim is not granted, a Statement of the Case shall be issued addressing these claims.  These issues should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeals should be closed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


